DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/904,304 of SALIB for “Systems, Methods and Apparatus for Monitoring Conditions of Physical or Virtual Objects” filed on June 17, 2020 with a preliminary amendment has been examined.
Claims 1-15 are pending.
Drawings
Drawings Figures 1-12 submitted on June 17, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior Art of FARRELL et al. (U.S. Publication No. 2017/0345282 A1) hereinafter “Farrell” in view of the Prior Art of BOAZ (U.S. Publication No. 2007/0013547 A1) hereinafter “Boaz”.
As to claim 7, Farrell discloses a monitoring system (monitoring system, described in Abstract) comprising: an object (infrastructure elements110a-n [i.e. a first plurality of objects], shown in Figures 1-2 and described in Paragraph 0058) having one or more associated sensors (sensors 105a-n, 205a-n [each of the first plurality of objects having one or more associated sensors], shown in Figure 1 and described in Paragraph 0058), each sensor configured to generate sensed data signals (sensors 105a-n, 205a-n are configured to generate report based upon sensor data, described in Paragraph 0035), the object having a transmitter (described in Paragraph 0045) configured to transmit the sensed data signals; one or more processors (notification system 115 [i.e. one or more processors], described in Paragraphs 0059, 0061, 0063-0066, 0077 and  0080) operatively coupled, via a bi-directional communication network (a bi-directional communications network 140, shown in Figures 1-2 and described in Paragraph 0064), to the object, each processor configured to receive the sensed data signals (the sensor data may be transmitted to the notification system 115 daily, as well as immediately upon certain changes in the sensor data or if requested by a user, described in Paragraphs 0061-0063) and generate an alert signal based on the received sensed data signals (described in Paragraphs 0064-0066); a transmitter (notification system 115 may detect potential problems in the infrastructure elements 110a-n based upon the sensor data and transmit [i.e. implicitly disclose the claimed transmitter], described in Paragraphs 0063-0064, 0066 and 0068), operatively coupled to the processor, to transmit the alert signal to a designated location (notification system 115 may detect potential problems in the infrastructure elements 110a-n based upon the sensor data and transmit a warning to a mobile phone 130, described in Paragraphs 0063-0064, 0066 and 0068); and the designated location being one or more user interfaces operatively coupled to the one or more processors configured to receive the alert signal and display a message on the user interface (elements 110a-n based upon the sensor data and transmit a warning to a mobile phone 130 of a user by SMS or email, described in Paragraphs 0063 and 0095-0096).
Farrell does not expressly disclose where the one or more processors are designated as an available processor that is available to receive the sensed data signals based, at least in part, on a transmission path between the object and one or more available processor; the available processor configured to transmit the alert signal to the designated location.
Boaz discloses a system (system 30, shown in FIGS. 1, 2, 9 and described in Paragraphs 0066-0068) comprising: an object (utility meter [i.e. an object], described in Paragraphs 0066-0068) having an associated sensor (sensor, described in Paragraph 0066), having a transmitter (described in Paragraphs 0066-0068) configured to transmit the sensed data signals (described in Paragraphs 0066-0068); a processors (substation 50, described in Paragraphs 0066-0068) operatively coupled, via a communication network (network described in Paragraphs 0066-0068); where the one or more processors are designated as an available processor that is available to receive the sensed data signals based, at least in part, on a transmission path between the object and one or more available processor; the available processor configured to transmit the alert signal to the designated location (utility usage data can be date and time stamped to provide an accurate record of the read. Typically and functionally, this data is then forwarded directly to the remote control center 60 or a substation 50 if within range and not blocked or impeded by a physical structure or other obstacles, described in Paragraph 0068; and each meter data collector 41 generally has multiple communication paths between it and a local field host data collector 51, 51', e.g., supporting up to 15 or more links or levels in a single path. The host computer or computer system 61, preferably located at the central office 60, described in Paragraph 0087).
Thus, given the system of Farrell and having the teaching of Boaz, it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to incorporate a processors operatively coupled, via a communication network; where one or more processors are designated as an available processor that is available to receive sensed data signals based, at least in part, on a transmission path between an object and one or more available processor; the available processor configured to transmit the alert signal to the designated location disclosed by Boaz into the system of Farrell, in order to have a monitoring system comprising: an object having one or more associated sensors, each sensor configured to generate sensed data signals, the object having a transmitter configured to transmit the sensed data signals; one or more processors operatively coupled, via a bi-directional communication network, to the object, each processor configured to receive the sensed data signals and generate an alert signal based on the received sensed data signals; a transmitter, operatively coupled to the processor, to transmit the alert signal to a designated location; where the one or more processors are designated as an available processor that is available to receive the sensed data signals based, at least in part, on a transmission path between the object and one or more available processor; the available processor configured to transmit the alert signal to the designated location; and the designated location being one or more user interfaces operatively coupled to the one or more processors configured to receive the alert signal and display a message on the user interface, for the obvious motivational reasons of incorporating Boaz (Paragraph 0026).
As to claim 8, the combination of Farrell and Boaz as set forth above in into claim 7, further Farrell discloses where the object is a physical object (infrastructure elements 110a-n [i.e. physical objects] include troughs, tanks, dams, fences, gates, panic or safety buttons, power systems, irrigation systems and traps, described in Paragraph 0058).
As to claim 9, the combination of Farrell and Boaz as set forth above in into claim 7, further Farrell discloses where the object is a virtual object (electric fences; geo fences; virtual fences [i.e. virtual objects], described in Paragraph 0103).
As to claim 10, the combination of Farrell and Boaz as set forth above in into claim 7, further Farrell discloses where in object is a stationary object (infrastructure elements 110a-n [i.e. stationary objects] include troughs, tanks, dams, fences, gates, panic or safety buttons, power systems, irrigation systems and traps, described in Paragraph 0058).
As to claim 11, the combination of Farrell and Boaz as set forth above in into claim 7, further Farrell discloses where the object is a non-stationary object (an object, such as a piece of machinery, an animal or a person [i.e. a non-stationary object], described in Paragraph 0105).
As to claim 12, the combination of Farrell and Boaz as set forth above in into claim 7, further Farrell discloses where the object is a trough (infrastructure element 110a, shown in Figures 1-2 and described in Paragraph 0058).
As to claim 13, the combination of Farrell and Boaz as set forth above in into claim 7, further having Boaz’s disclosure that discloses Each meter data collector can be configured to collect data from up to 20 or more metering inputs and can provide a digital output board for device control. An analog input module can also be provided to allow for monitoring of customer equipment, providing municipalities the ability to create additional revenue sources. For example, if equipped with the analog input module, each meter data collector can monitor air-conditioning performance points, such as pressure and temperature (described in Paragraphs 0017 and 0070), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Farrell and Boaz in order to have where the sensor is a temperature sensor, for the same motivational reason/s stated above in claim 1. 
As to claim 14, the combination of Farrell and Boaz as set forth above in into claim 7, further having Boaz’s disclosure that discloses Each meter data collector can be configured to collect data from up to 20 or more metering inputs and can provide a digital output board for device control. An analog input module can also be provided to allow for monitoring of customer equipment, providing municipalities the ability to create additional revenue sources. For example, if equipped with the analog input module, each meter data collector can monitor air-conditioning performance points, such as pressure and temperature (described in Paragraphs 0017 and 0070), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Farrell and Boaz in order to have 
As to claim 15, the claim recites a method that parallels the system of claim 7. Therefore, the analysis discussed above with respect to claim 7 also applies to claim 15. Accordingly, claim 15 is rejected by the combination of Farrell and Boaz under the same rationale as set forth above with respect to claim 7.

Reason for Allowance

Claims 1-6 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1, is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 1 comprising among other limitations: each of the second plurality of objects having an associated transmitter configured to transmit the sensed data signals from associated object and  an associated receiver configured to receive sensed data signals from one or more of the first plurality of objects and each of the second plurality of objects configured to transmit the sensed data signals received from one or more of the first plurality of objects to the gateway device; and the gateway device operatively coupled to one or more of the first plurality of objects and one or more of the second plurality of objects, the gateway device configured to receive sensed data signals transmitted from one or more of the first plurality of objects when a visible transmission path exists 
Claims 2-6, are allowed due to their direct/indirect dependency upon allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2010/0241277 A1 of Humphrey, discloses an improved apparatus and method for monitoring the levels of propane or other consumable liquid in remotely located storage tanks and coordinating delivery of liquid to those tanks, 

U.S. Publication No. 2008/0048883 A1 of Boaz, discloses a distributed network system 30 including a multifunction collector or controller 41, a utility meter e.g., electric 72, water 74, gas 76, or other usage, and an at least one sensor (not shown), e.g., an encoder, interfaced with the meter. The sensor is positioned in electrical communication with the collector 41 in order to provide a meter usage reading data. The system 30 also includes a remote control center 60 for gathering and processing the usage reading data. The system 30 also includes system software. Preferably, the system software has network software including a network protocol (preferably an application layer protocol, described below) for communicating over a network e.g. mesh network 32 (FIGS. 1 and 6) connected to each of a plurality of controllers 41, if desired, and at least one sensors. The network software is preferably capable of querying at least one 

U.S. Publication No. 2009/0256686 A1 of Abbot et al, discloses an intelligent device for a power line communication system comprising: a memory storing information uniquely specifying the identity of the intelligent device and an interface for data communication with a power line; and a configuration processing arrangement to perform a configuration process which includes using said interface to perform the following: a) detecting data of a first data type through the interface and in response thereto extracting from the data of a first data type and recording in memory identity information for the source of the data of a first data type and generating on said interface data of a second data type that has as a destination address the source of the data of a first data type and includes the information specifying the identity of the intelligent device; b) detecting data of a second data type that have the intelligent device as a destination address and in response thereto extracting from the data of a second data type and recording in memory the identity of the source of the data of a second data type and generating on said interface data of a third data type that includes information identifying the source of the data of a second data type and the information specifying the identity of the intelligent device; and c) detecting data of a third data type and in response extract there from and recording in memory information identifying the source of the data of a third data type associated with the information identifying the source of the data of a second data type included in the data of a third data type and 

U.S. Patent No. 7,937,215 B2 to Humphrey, discloses a system for delivering propane or other consumable liquid to remotely located storage tanks including a novel combination of remote monitoring of customer tanks and an improved method of using the remote monitoring data to optimally schedule deliveries, improve safety, and more efficiently operate a propane dealership. More accurate and timely information concerning the status of customer tanks serves to improve operational efficiencies and increase safety. Data received from remote sensors can be collected and organized so that it is easily understood and utilized through the implementation of a user interface accessible via the Internet that allows the information to be presented in an efficient graphical and contextual fashion. Operational efficiencies can also be improved by taking historical propane usage for each tank, weather conditions, and projected fuel usage into account. The system can calendar required inspections of customer tanks, homes, and appliances, and data can be combined with accounts receivable information. Remote monitoring of customer tanks can be combined with other products using similar equipment to provide additional non-seasonal revenue streams.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						March 24, 2022           Primary Examiner, Art Unit 2685